The opinion of the eourt was delivered by
Hebard J.
This case was set down for trial upon bill and .answer.
The bill alleges, and the answer admits, that the orator conveyed his real estate to his son, Heman, taking back a *92life lease to himself and his wife, — and that his son, Heman, obligated and bound himself to support the orator and his wife during their natural lives: and that the orator, in consideration that the said Heman had thus bound and obligate(j hiojseif^ made with the said Heman, the following agreement : — “ That the said Heman is to have all my personal property that I own, and to have thirty eight dollars annually of my pension money, and to have it semi-annually as I draw: and that the sole and only consideration of said deed of said land, and the above memorandum, was the said bond of the said Heman.”
The principal question in the case arises upon the construction of said memorandum or agreement. And in relation to that, there can be very little doubt. The sale of this property was upon an executed consideration. The property was not sold and delivered to said Heman, to be his, upon condition that he should support the said John and his wife, during their lives, but the sale was perfected ; and the consideration of the sale was, that the said Heman had hound himself in a bond to support the said John and his wife during their natural lives. It cannot, therefore, be said that the consideration has failed, for it was as much performed as it would have been if it had been a promise for the payment of money, and that promise evidenced by the execution and delivery of a note of hand. By adopting this view and construction of the writing, there is nothing for chancery to do. While the law will relieve against the faults and frauds of others, it leaves every man to bear his own misfortunes ; and considering the legal effect of this contract as vesting the title of this property in the said Heman, we have no power to reinvest the title in the orator. Nor would it be equitable to do so, if we had the power, under the circumstances of this case. The administrator, in the settling of the estate of the said Heman, has taken upon himself liabilities, and incurred expenses, for the liquidating of which, he relies upon this property ; and the administrator should be protected while acting in the honest and legal discharge of his duty. But if, as is contended by the orator, the title to the property was not vested in the said Heman, a resort to the court of chancery was un*93necessary, as the orator’s rights could be sufficiently protected at law.
The decree of the chancellor is reversed, and the bill is dismissed.